Exhibit 10.4

LOGO [g23520g73q15.jpg]

SEVERANCE PAY AGREEMENT

FOR KEY EMPLOYEE

This agreement is entered into as of April 29, 2009 (the “Employment Date”),
between Asbury Automotive Group, Inc. and its subsidiaries and affiliates
(“Asbury” or the “Company”) and Michael Kearney (“Executive”), a key employee of
Asbury, in order to provide for an agreed-upon compensation in the event of a
Termination (as such term is defined in this Agreement) of Executive’s
employment with Asbury (the “Agreement”).

 

1. Severance Pay Arrangement

If a Termination of Executive’s employment occurs at any time during Executive’s
employment, Asbury will pay Executive 12 months of Executive’s base salary as of
the date of Termination as Severance Pay (as such term is defined in this
Agreement). Payment (subject to required withholding) will be made by Asbury to
Executive monthly on the regular payroll dates of Asbury starting with the date
of Termination.

If Executive participates in a bonus compensation plan at the date of
Termination, the Company shall pay Executive a pro rata bonus for the year of
the Termination equal to the amount of the bonus that Executive would have
received if Executive’s employment not been terminated during such year,
multiplied by the percentage of such year that has expired through the date of
Termination. Such bonus shall be paid at such time as bonuses are paid under the
bonus compensation plan to the Company’s other employees whose employment has
not terminated in such year.

In addition, for 12 months following the date of Termination, Executive shall be
entitled to continue to participate at the same level of coverage and Executive
contribution in any health and dental insurance plans, as may be amended from
time to time, in which Executive was participating immediately prior to the date
of Termination. Such participation will terminate 30 days after Executive has
obtained other employment under which Executive is covered by equal benefits.
Executive agrees to notify Asbury promptly upon obtaining such other employment.
At the end of 12 months, Executive, at his or her option, may elect to obtain
COBRA coverage in accordance with the terms and conditions of applicable law and
Asbury’s standard policy.

Notwithstanding anything herein to the contrary, if Executive is determined to
be a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and if one or more of the payments
or benefits to be received by Executive pursuant to this Agreement would be
considered



--------------------------------------------------------------------------------

deferred compensation subject to Section 409A of the Code, then no such payment
shall be made or benefit provided until six (6) months following Executive’s
date of Termination.

The amounts payable under this Section 1 shall constitute “Severance Pay” under
this Agreement.

 

2. Definition of Termination Triggering Severance Pay

A “Termination” triggering the Severance Pay set forth above in Section 1 is
defined as a termination of Executive’s employment with Asbury, which
constitutes a “separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Code, and Treasury Regulation
Section 1.409A-1(h)) (1), by Asbury without Cause (as such term is defined in
this Agreement), or (2) by Executive because of (x) a material change in the
geographic location at which Executive must perform Executive’s services (which
shall in no event include either (i) a relocation of Executive’s current
principal place of business to a location less than 50 miles away or
(ii) Executive’s relocation from Greensboro, North Carolina to the area in and
around the metropolitan area of Atlanta, Georgia), (y) a material diminution in
Executive’s base compensation, or (z) a material diminution in Executive’s
authority, duties, or responsibilities (collectively “Good Reason”); provided
that no termination shall be deemed to be for Good Reason unless (i) Executive
provides the Company with written notice setting forth the specific facts or
circumstances constituting Good Reason within ninety (90) days after the initial
existence of the occurrence of such facts or circumstances, (ii) the Company has
failed to cure such facts or circumstances within thirty (30) days of its
receipt of such written notice, and (iii) the effective date of the termination
for Good Reason occurs no later than one hundred fifty (150) days after the
initial existence of the facts or circumstances constituting Good Reason. For
avoidance of doubt, a Termination shall not include either (1) a termination of
Executive’s employment by Asbury for Cause or due to Executive’s, death,
disability (as such term is defined in this Agreement), retirement or voluntary
resignation; or (2) the transfer of Executive from Asbury to any of its
affiliates, until such time as Executive is no longer employed by Asbury or any
of its affiliates. If Executive is transferred to an affiliate of Asbury,
references to “Asbury” herein shall be deemed to include the applicable
affiliate to which Executive is transferred.

For the purposes of this Agreement, the definition of “Cause” is:
(a) Executive’s gross negligence or serious misconduct (including, without
limitation, any criminal, fraudulent or dishonest conduct) that is or may be
injurious to Asbury; or (b) Executive being convicted of, or entering a plea of
nolo contendere to, any crime that constitutes a felony or involves moral
turpitude; or (c) Executive’s breach of Sections 3, 4 or 5 below; or
(d) Executive’s willful and continued failure to perform Executive’s duties on
behalf of Asbury; or (e) Executive’s material breach of a written policy of
Asbury.



--------------------------------------------------------------------------------

For purposes of this Agreement, the definition of “disability” is a physical or
mental disability or infirmity that prevents the performance by Executive of his
or her duties lasting (or likely to last, based on competent medical evidence
presented to Asbury) for a continuous period of six (6) months or longer.

 

3. Confidential Information and Nondisclosure Provision

As a condition to the receipt of the Severance Pay payments and benefits
described in Section 1 above, during and after employment with Asbury, Executive
shall agree not to disclose to any person (other than to an employee or director
of Asbury, or to Asbury’s attorneys, accountants and other advisors or except as
may be required by law) and not use to compete with Asbury any confidential or
proprietary information, knowledge or data that is not in the public domain that
was obtained by Executive while employed by Asbury regarding Asbury or any
products, improvements, customers, methods of distribution, sales, prices,
profits, costs, contracts, suppliers, business prospects, business methods,
techniques, research, trade secrets or know-how of Asbury (collectively,
“Confidential Information”). In the event that Executive’s employment terminates
for any reason, Executive will deliver to Asbury on or before the date of
Termination all documents and data of any nature pertaining to Executive’s work
with Asbury and will not take any documents or data or any reproduction, or any
documents containing or pertaining to any Confidential Information. Executive
agrees that in the event of a breach by Executive of this provision, Asbury
shall be entitled to inform all potential or new employers of such breach and to
cease payments and benefits that would otherwise be made pursuant to Section 1
above, as well as to obtain injunctive relief and damages which may include
recovery of amounts paid to Executive under this Agreement.

 

4. Non-Solicitation of Employees

As a condition to the receipt of the Severance Pay payments and benefits
described in Section 1 above, Executive agrees that during employment with
Asbury and for one year following termination of Executive’s employment for any
reason, Executive shall not directly or indirectly solicit for employment or
employ any person who, at any time during the 12 months preceding the last day
of Executive’s employment, is or was employed by Asbury or induce or attempt to
persuade any Executive of Asbury to terminate their employment relationship.
Executive agrees that in the event of a breach by Executive of this provision,
Asbury shall be entitled to inform all potential or new employers of such breach
and to cease payments and benefits that would otherwise be made pursuant to
Section 1 above, as well as to obtain injunctive relief and damages which may
include recovery of amounts paid to Executive under this Agreement.

 

5. Covenant Not to Compete

As a condition to the receipt of the Severance Pay payments and benefits
described in Section 1 above, while Executive is employed by Asbury and for one
year following



--------------------------------------------------------------------------------

termination of Executive’s employment for any reason (subject to the next
paragraph), Executive shall not directly or indirectly engage in, participate
in, represent or be connected with in any way, as an officer, director, partner,
owner, employee, agent, independent contractor, consultant, proprietor or
stockholder (except for the ownership of a less than 5% stock interest in a
publicly-traded corporation) or otherwise, any business or activity which
competes with the business of Asbury unless expressly consented to in writing by
the Chief Executive Officer of Asbury (collectively, “Covenant Not To Compete”).

In the event that Executive’s employment ends for any reason, the provisions of
the Covenant Not To Compete shall remain in effect for 12 months following the
date of Termination except that the prohibition above on “any business or
activity which competes with the business of Asbury” shall be limited to
AutoNation, Inc., Sonic Automotive, Inc., Lithia Motors, Inc., Penske Automotive
Group, Inc., f/k/a/ United Auto Group, Inc., Group One Automotive Inc., and
other competitive groups of similar size. Executive shall disclose in writing to
Asbury the name, address and type of business conducted by any proposed new
employer of Executive if requested in writing by Asbury. Executive agrees that
in the event of a breach by Executive of this Covenant Not To Compete, Asbury
shall be entitled to inform all potential or new employers of such breach and to
cease payments and benefits that would otherwise be made pursuant to Section 1
above, as well as to obtain injunctive relief and damages which may include
recovery of amounts paid to Executive under this Agreement.

GENERAL PROVISIONS

 

A. Employment is At Will

Executive and Asbury acknowledge and agree that Executive is an “at will”
employee, which means that either Executive or Asbury may terminate the
employment relationship at any time, for any reason, with or without cause or
notice, and that nothing in this Agreement shall be construed as an express or
implied contract of employment.

 

B. Execution of Release

As a condition to the receipt of the Severance Pay payments and benefits
described in Section 1 above, Executive agrees to execute a release of all
claims arising out of Executive’s employment or Termination including but not
limited to any claim of discrimination, harassment or wrongful discharge under
local, state or federal law.

 

C. Alternative Dispute Resolution

Any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration before an arbitrator (who shall be an attorney
with at least ten



--------------------------------------------------------------------------------

years’ experience in employment law) in the city where Executive is located and
in accordance with the rules and procedures of the American Arbitration
Association. Each party may choose to retain legal counsel and shall pay its own
attorneys’ fees, regardless of the outcome of the arbitration. Executive may be
required to pay a filing fee limited to the equivalent cost of filing in the
court of jurisdiction. Asbury will pay the fees and costs of conducting the
arbitration. Judgment upon the award rendered by the arbitrator may be entered
in any court of jurisdiction.

 

D. Other Provisions

This Agreement shall be binding upon the heirs, executors, administrators,
successors and assigns of Executive and Asbury, including any successor to
Asbury.

The provisions of Sections 3, 4 and 5 shall survive the termination of this
Agreement.

The headings and captions are provided for reference and convenience only and
shall not be considered part of this Agreement.

Any notice or other communication required or permitted to be delivered under
this Agreement shall be (i) in writing, (ii) delivered personally, by nationally
recognized overnight courier service or by certified or registered mail,
first-class postage prepaid and return receipt requested, (iii) deemed to have
been received on the date of delivery or on the third business day after
mailing, and (iv) addressed as follows (or to such other address as the party
entitled to notice shall later designate in accordance with these terms):

 

If to Asbury:

   Asbury Automotive Group, Inc.    c/o General Counsel    2905 Premiere
Parkway, Suite 300    Duluth, GA 30097   

If to Executive:

   To the most recent address of Executive set forth in the personnel records of
Asbury.

This Agreement supersedes any and all agreements between Asbury and Executive
relating to payments upon Termination of employment or Severance Pay and may
only be modified in a writing signed by Asbury and Executive.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

All payments hereunder shall be subject to any required withholding of federal,
state, local and foreign taxes pursuant to any applicable law or regulation.

If any provision of this Agreement shall be held invalid or unenforceable, such
holding shall not affect any other provisions, and this Agreement shall be
construed



--------------------------------------------------------------------------------

and enforced as if such provisions had not been included. No provision of this
Agreement shall be waived unless the waiver is agreed to in writing and signed
by Executive and the Chief Executive Officer of Asbury. No waiver by either
party of any breach of, or of compliance with, any condition or provision of
this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

The parties hereto acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder. Notwithstanding
any provision of this Agreement to the contrary, in the event that Asbury
determines that any amounts payable hereunder will be immediately taxable to
Executive under Section 409A of the Code and related Department of Treasury
guidance, Asbury and Executive shall cooperate in good faith to (x) adopt such
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that they mutually determine to
be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Agreement, to preserve the economic benefits of this
Agreement and to avoid less favorable accounting or tax consequences for Asbury
and/or (y) take such other actions as mutually determined to be necessary or
appropriate to exempt the amounts payable hereunder from Section 409A of the
Code or to comply with the requirements of Section 409A of the Code and thereby
avoid the application of penalty taxes thereunder.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

AGREED TO AS OF April 29, 2009:

 

BY EXECUTIVE:

    BY ASBURY:         ASBURY AUTOMOTIVE GROUP, INC. /s/ Michael S. Kearney    

/s/ Philip Johnson

Print Name: Michael S. Kearney    

Print Name and Title: Philip Johnson,

Vice President of Human Resources